NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              TERRY LOUIS WILSON,
                Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5047
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:12-cv-00787-MBH, Judge Marian Blank
Horn.
                ______________________

                 Decided: June 4, 2014
                ______________________

    TERRY LOUIS WILSON, of Madison Heights, Michigan,
pro se.

     TARA K. HOGAN, Senior Trial Counsel, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With her on the brief were STUART F. DELERY,
Assistant Attorney General, ROBERT E. KIRSCHMAN, JR.,
Director, and REGINALD T. BLADES, JR., Assistant Direc-
tor.
2                                               WILSON   v. US




                  ______________________

    Before O’MALLEY, TARANTO, and CHEN, Circuit Judges.
PER CURIAM.
    Mr. Wilson appeals the judgment and decision of the
United States Court of Federal Claims, which denied his
claims for various forms of relief. We affirm.
                              I
     On November 16, 2012, Mr. Wilson, acting pro se,
filed a complaint in the United States Court of Federal
Claims (Claims Court). Mr. Wilson’s complaint appeared
to allege violations of 42 U.S.C. § 1983 and the Four-
teenth Amendment of the United States Constitution.
The complaint further recited abuse of process, malicious
prosecution, false imprisonment, identity theft, and
negligence. Mr. Wilson sought $100 million in damages,
and also requested the appointment of counsel.
    The United States filed a motion to dismiss Mr. Wil-
son’s complaint for lack of subject matter jurisdiction.
The Government contended that Mr. Wilson’s allegations
could not form the basis of a claim in the Claims Court
under the Tucker Act, 28 U.S.C. § 1491(a)(1).
    Mr. Wilson filed several subsequent documents with
the Claims Court, none of which directly responded to the
Government’s motion to dismiss. On December 5, 2013,
the Claims Court granted the Government’s motion and
dismissed Mr. Wilson’s complaint. The Claims Court
concluded that “Mr. Wilson appears to allege no specific
violation of statute or regulation within this court’s juris-
diction.” The Claims Court also denied Mr. Wilson’s
request for the appointment of counsel, finding no respon-
sibility to appoint counsel in civil matters, and no excep-
tional circumstances justifying the appointment of
counsel in this particular case.
WILSON   v. US                                              3



    On January 2, 2014, Mr. Wilson filed a pleading
which the Claims Court treated as a motion for reconsid-
eration under Rule 60(b) of the Rules of the Court of
Federal Claims (“RCFC”). On January 16, 2014, the
Claims Court denied Mr. Wilson’s motion after finding it
did not allege any specific grounds for relief or offer any
valid basis for reconsideration under RCFC 60(b). The
Claims Court noted that although Mr. Wilson quoted from
the Fourteenth Amendment, he did not explain how it
applied to, or had any bearing on, the disposition of his
motion. This appeal followed.
                              II
    We have jurisdiction over Mr. Wilson’s appeal pursu-
ant to 28 U.S.C. § 1295(a)(3). We review a decision by the
Claims Court to dismiss a claim for lack of jurisdiction de
novo. Smith v. United States, 709 F.3d 1114, 1115 (Fed.
Cir. 2013). Mr. Wilson bears the burden of establishing
the Claims Court’s jurisdiction over his complaint by a
preponderance of the evidence. Trusted Integration, Inc.
v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011).
     Mr. Wilson appears to contend that the Claims Court
failed to consider a number of facts. Mr. Wilson’s infor-
mal brief lists several subjects, including “news stations,”
“[the] Department of Justice,” “identity theft,” “civil rights
violations,” “abuse of process,” and “false imprisonment.”
But Mr. Wilson fails to explain how these general subjects
are relevant to a legal claim over which the Claims Court
can exercise its jurisdiction. As such, they do not estab-
lish the Claims Court’s jurisdiction over Mr. Wilson’s
complaint.
    Mr. Wilson’s brief cites to two statutes: 42 U.S.C.
§ 1983 and 28 U.S.C. § 2254. Neither of these statutes
authorizes the Claims Court to exercise its jurisdiction
over Mr. Wilson’s complaint. First, Mr. Wilson’s com-
plaint seeks money damages from the “United States” for
alleged civil rights violations pursuant to 42 U.S.C.
4                                             WILSON   v. US



§ 1983. But § 1983 only provides a damages remedy
against individuals to redress injuries “when they occur
under color of state law.” Davis v. Passman, 442 U.S. 228,
248 (1979) (emphasis added). Mr. Wilson’s complaint
against the federal government alleges no facts that would
bring his complaint within the reach of the statute.
Second, 28 U.S.C. § 2254(a) provides authority for the
Supreme Court, a circuit court judge, or a district court
judge to entertain a writ of habeas corpus from a prisoner
in state custody. The Claims Court is not listed among
the federal courts empowered by 28 U.S.C. § 2254(a) to
grant writs of habeas corpus, and thus does not possess
jurisdiction over any claims advanced by Mr. Wilson
arising under this statute. Ledford v. United States, 297
F.3d 1378, 1381 (Fed. Cir. 2002).
    Mr. Wilson’s brief also cites to the Fourteenth
Amendment. The Due Process Clauses of the Fifth and
Fourteenth Amendments do not provide a “basis for
jurisdiction because they do not mandate payment of
money by the government.” LeBlanc v. United States, 50
F.3d 1025, 1028 (Fed. Cir. 1995). The Tucker Act confers
jurisdiction on the Claims Court, and provides a corre-
sponding waiver of the government’s sovereign immunity
from suit, when the constitutional provision, statute, or
regulation in question expressly creates a substantive
right enforceable against the federal government for
money damages. LeBlanc, 50 F.3d at 1028. The Tucker
Act by itself, however, does not create such a substantive
right. United States v. Mitchell, 463 U.S. 206, 216 (1982).
To invoke the jurisdiction of the Claims Court, a plaintiff
must “demonstrate that the source of substantive law he
relies on can fairly be interpreted as mandating compen-
sation by the Federal Government for the damage sus-
tained.” Mitchell, 463 U.S. at 216-17 (internal quotation
omitted). Thus, Mr. Wilson’s citation of the Fourteenth
Amendment, without an underlying statutory or regulato-
ry right to recovery, “do[es] not trigger Tucker Act juris-
WILSON   v. US                                           5



diction.” Mullenberg v. United States, 857 F.2d 770, 773
(Fed. Cir. 1988).
    Mr. Wilson also contends the Claims Court improper-
ly denied him attorney representation. In civil proceed-
ings, however, the constitutional right to counsel is
“highly circumscribed, and has been authorized in exceed-
ingly restricted circumstances,” such as for indigent
parents in child custody termination proceedings. Lari-
scey v. United States, 861 F.2d 1267, 1270-71 (Fed. Cir.
1988). As a general matter, the right to counsel does not
attach in civil cases where there is no potential depriva-
tion of a personal liberty interest. Pitts v. Shinseki, 700
F.3d 1279, 1283 (Fed. Cir. 2012). Here, where Mr. Wilson
seeks monetary damages against the Government, the
Claims Court did not err by denying his request for the
appointment of counsel.
    Finally, Mr. Wilson contends the Claims Court failed
to consider RCFC 8. Rule 8 simply lays out the general
pleading requirements in the Claims Court. Mr. Wilson
does not explain how the Claims Court failed to consider
or properly apply this procedural rule.
                            III
    In sum, Mr. Wilson does not allege any facts or identi-
fy any statutes that would allow the Claims Court to
exercise its jurisdiction over his complaint. Further, Mr.
Wilson has not established that the Claims Court was
obligated to grant his request for the appointment of
counsel. Accordingly, we affirm the Claims Court’s deci-
sion to deny Mr. Wilson’s motion to appoint counsel and to
dismiss his complaint for lack of subject matter jurisdic-
tion.
                      AFFIRMED
                          COSTS
   No costs.